Affirmed in Part as Modified, Reversed and Remanded in Part, and
Memorandum Opinion filed September 30, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00583-CV

                            DEAN SMITH, Appellant
                                         V.
                      MICHELLE ANN SMITH, Appellee

                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-33707

                     MEMORANDUM OPINION

      Dean Smith appeals the trial court’s enforcement order holding that he
committed certain violations of the trial court’s final decree of divorce and
ordering him to pay certain amounts to his ex-wife Michelle Ann Lutz (formerly
Smith), some as child support arrearages, as well as attorney’s fees. In this appeal,
Smith specifically challenges the trial court’s orders pertaining to unreimbursed
medical expenses and insurance premiums and related attorney’s fees.
      We conclude that the trial court erred in awarding Lutz amounts for
unreimbursed insurance premiums but properly awarded her amounts for
unreimbursed medical expenses. Accordingly, we reverse the portion of the trial
court’s enforcement order concerning the unreimbursed insurance premiums and
order that Lutz take nothing on those claims, reverse and remand the award of
attorney’s fees for a new determination of the proper amount of fees to be awarded,
and affirm the remainder of the enforcement order.

                                   Background

      Lutz and Smith were divorced on April 26, 2010 with the entry of an agreed
final decree. They have three children together. Among numerous provisions in the
decree, Smith was ordered to refinance the mortgage on the marital residence and
pay the couple’s federal income tax liabilities from the beginning of the marriage
through 2008. As will be discussed in more detail below, the decree also required
Smith to pay daycare expenses for the children but also effectively provided for the
conversion of that obligation into the obligation to pay half of the cost for health
insurance for the children, which Lutz was required to provide. The decree also
ordered each party to pay half of the children’s uninsured medical expenses and
included provisions regarding proof of any amounts paid. Both parties were
enjoined from allowing any person with whom they had an intimate or dating
relationship to be in the home or in the presence of the children between certain
hours while they had possession of the children.

      In 2014, Lutz filed both a motion to enforce and a petition to modify the
final decree. In her third amended motion for enforcement, the live enforcement
pleading at the time of trial, Lutz alleged Smith had failed to refinance the
mortgage; pay the IRS debt, which had resulted in the seizure of Lutz’s tax refund;
comply with the so-called morality clause; or reimburse half of healthcare

                                         2
coverage costs or uninsured healthcare expenses. Lutz also alleged Smith failed to
reimburse her for private school tuition, which appears to relate to a separate
agreement between the parties and not be a part of the final decree, and she
requested attorney’s fees.

      The parties began mediating issues raised in the petition to modify in 2016
and ultimately signed a mediated settlement agreement (MSA), which was filed
with the trial court on October 18, 2017. Among the terms of the MSA, it appears
that the parties agreed Lutz would provide health insurance for the children and
Smith would reimburse her for 50 percent of the actual cost beginning October 1,
2016. A dispute then arose regarding the MSA terms, and the parties sought
arbitration of those issues. The MSA therefore had not been incorporated into a
court order by the time of trial in the enforcement action.

      Meanwhile, trial commenced on the enforcement action on April 12, 2018.
Lutz testified and presented evidence concerning the expenses she was seeking to
recover. The sufficiency of that evidence is a key issue in this appeal and will be
discussed in more detail below. The MSA was not offered or admitted into
evidence as an exhibit but was briefly mentioned during trial.

      Among other holdings in its enforcement order, signed June 1, 2018, the trial
court found that (1) Smith owed Lutz $5,976 for the seizure of her tax refunds; (2)
the MSA clarified the parties’ existing agreement regarding Smith’s obligation to
pay health insurance premiums, and his obligation through April 1, 2018 amounted
to $8,704, payable as child support; (3) Smith’s obligation to pay uninsured
healthcare expenses amounted to $3,779.94, also payable as child support; and (4)
Lutz incurred $7,500 in attorney’s fees on the child support matters and $1,000 on
the property issue. The court then awarded Lutz judgment for all stated amounts
but denied all requested relief not expressly granted.

                                          3
                                    Discussion

      In five issues, Smith contends that (1) the trial court impermissibly modified
the child support provisions in the decree without proper pleadings on file and in
an order that did not contain required information, (2) the evidence was legally and
factually insufficient to support the enforcement order, (3) the court exceeded its
authority in modifying the decree beyond permissible clarification parameters, (4)
the court abused its discretion in enforcing provisions of an MSA that had not been
incorporated into a court order, and (5) the award in the enforcement order was
clearly wrong and manifestly unjust. Under several of these issues, Smith raises
arguments pertinent to the award of medical expenses, the award of insurance
premiums, and the attorney’s fees award. In the interest of clarity, we will organize
our discussion based on the specific awards and will address each of Smith’s issues
within that organization. We will begin with the medical expenses.

                               I. Medical Expenses

      In regard to the medical expenses, Smith argues that (1) Lutz’s pleadings
were deficient, (2) the trial court’s enforcement order was deficient, and (3) the
evidence was legally and factually insufficient to support the award. We will
address each set of arguments in turn. We review the trial court’s ruling on a post-
divorce motion for enforcement of a divorce decree under an abuse of discretion
standard. Woody v. Woody, 429 S.W.3d 792, 797 (Tex. App.—Houston [14th
Dist.] 2014, no pet.).

                               A. Lutz’s Pleadings

      Smith first asserts that Lutz’s pleadings for medical expenses were deficient
because they did not state the provisions of the decree that Smith violated, the



                                         4
amounts due, or the dates of any contempt.1 The only authority Smith cites in
support of his argument is Texas Family Code section 157.002, which provides in
relevant part:

       (a) A motion for enforcement must, in ordinary and concise language:

              (1) identify the provision of the order allegedly violated and
              sought to be enforced;

              (2) state the manner of the respondent’s alleged noncompliance;
              (3) state the relief requested by the movant; and

              (4) contain the signature of the movant or the movant’s
              attorney.
       (b) A motion for enforcement of child support:

              (1) must include the amount owed as provided in the order, the
              amount paid, and the amount of arrearages;
              (2) if contempt is requested, must include the portion of the
              order allegedly violated and, for each date of alleged contempt,
              the amount due and the amount paid, if any . . . .

Tex. Fam. Code § 157.002.

       In her motion for enforcement, Lutz set out the relevant language of the
decree regarding medical expenses and states that Smith failed to pay his half of
the health care expenses Lutz had incurred on behalf of the children. She then lists
the “outstanding expenses,” supplying the provider’s name, the amount incurred,
and the date of the statement for each of 47 different medical expenses. She
requests that the court order Smith to pay 50 percent of the expenses incurred and


       1
         Because Smith combined many of his arguments regarding both the medical expenses
and the insurance premiums, it can be difficult to tell whether he intended an argument to
address both types of claims. Nevertheless, we will endeavor to address all pertinent arguments
regarding both sets of claims.

                                              5
notes that the statements were provided to Smith.

      It is not entirely clear from his brief whether Smith intended to argue that the
motion did not identify the provision of the order allegedly violated by failing to
pay his share of medical expenses, as required by section 157.002, or whether this
argument was just aimed at the health insurance premiums claims. Regardless,
Lutz’s motion clearly sets out the relevant language from the decree.

      Smith next complains that the motion did not state the amount he owed. The
statement did, however, state the amounts Lutz incurred and asserted Smith owed
half. All Smith had to do to know the amount of the alleged arrearages was divide
by two. Smith does not cite any authority or offer any explanation as to why more
than this was required. See Tex. R. App. P. 38.1(i) (requiring that appellate briefs
“must contain a clear and concise argument for the contentions made, with
appropriate citations to authorities and to the record”).

      Lastly, Smith complains that Lutz failed to “include any dates of alleged
contempt.” But Lutz did not seek contempt in her motion, so there were no dates of
alleged contempt to provide. Smith’s arguments regarding the sufficiency of Lutz’s
motion are without merit.

                            B. The Enforcement Order

      Smith next asserts that the trial court’s enforcement order was deficient in
regards to the medical expenses because it does not identify (1) the provisions in
the decree Smith violated, (2) the acts or omissions that were the subject of the
order, (3) the expenses for which he was being held liable, or (4) the dates by
which he should have paid. Once again, the only authority Smith cites in support of
his arguments is a section of the Family Code, in this instance, section 157.002(a),
which provides:


                                           6
      (a) An enforcement order must include:

            (1) in ordinary and concise language the provisions of the order
            for which enforcement was requested;

            (2) the acts or omissions that are the subject of the order;

            (3) the manner of the respondent’s noncompliance; and
            (4) the relief granted by the court.

Tex. Fam. Code § 157.002(a).

      In its enforcement order, the trial court indicated that the amount Smith
owed on his obligation to pay 50 percent of uninsured health care expenses and of
which he received notice was $3,779.94. Arguably, the court’s language identified
the provision of the order for which enforcement was requested (his obligation to
pay 50 percent of incurred medical expenses), the omissions made the subject of
the order (his failure to pay half the amount incurred), the manner of his
noncompliance (a failure to pay), and the relief granted (judgment for $3,779.94
assessed as child support). Smith does not cite any authority or make cogent
argument that more was required. See Tex. R. App. P. 38.1(i).

      To the extent Smith argues that section 157.002(a) required that the order
specify each bill or each expense for which he failed to pay half and the date he
should have made the payment, he offers no cite to where he may have preserved
this argument by making it below. Although Smith filed a motion to modify the
trial court’s enforcement order and the trial court held a hearing on that motion,
Smith does not appear to have raised these complaints either in the motion or
during the hearing. Accordingly, he has waived such arguments. See Tex. R. App.
P. 33.1(a) (providing that to preserve a complaint for appellate review, a party
must make a timely and sufficiently specific request, objection, or motion); Ogle v.
Hector, No. 03-16-00716-CV, 2017 WL 3379107, at *5 (Tex. App.—Austin Aug.
                                          7
2, 2017, pet. denied) (mem. op.) (holding failure to object to deficiencies in order
waived any error). Moreover, Smith did not request findings of fact and
conclusions of law that could have provided the information in question.
Accordingly, Smith’s arguments regarding the sufficiency of the enforcement
order as it pertains to the medical expenses are without merit.

                          C. Sufficiency of the Evidence

      Lastly, Smith challenges the sufficiency of the evidence to support the trial
court’s award of $3,779.94 for unreimbursed medical expenses. Under the abuse of
discretion standard, we must determine “whether the trial court acted without
reference to any guiding rules or principles; in other words, whether the act was
arbitrary or unreasonable.” Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990).
When, as here, the trial court did not file findings of fact and conclusions of law,
we imply all findings necessary to support the judgment and will uphold those
findings if sufficient evidence supports them. Chenault v. Banks, 296 S.W.3d 186,
189 (Tex. App.—Houston [14th Dist.] 2009, no pet.). However, to the extent the
trial court included fact findings in its judgment, as required by statute or
otherwise, we will consider these findings as they do not conflict with findings in a
separate document. See Isaac v. Burnside, 616 S.W.3d 609, 614 (Tex. App.—
Houston [14th Dist.] 2020, pet. denied).

      Under the abuse of discretion standard, sufficiency of the evidence is not an
independent ground of error but rather is a relevant factor in assessing whether the
trial court abused its discretion. Woody, 429 S.W.3d at 797. When examining a
legal-sufficiency challenge, we review the evidence in the light most favorable to
the challenged finding and indulge every reasonable inference that would support
it. City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex. 2005). We credit favorable
evidence if a reasonable factfinder could and disregard contrary evidence unless a

                                           8
reasonable factfinder could not. Id. at 827. Evidence is legally sufficient if it would
enable reasonable and fair-minded people to reach the conclusion under review. Id.

      In reviewing a factual sufficiency challenge, we consider all the evidence in
a neutral light and consider whether the evidence that supports the challenged
finding is so weak as to make the court’s holding clearly wrong and manifestly
unjust. See Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986). The factfinder is the
sole judge of the credibility of the witnesses and the weight to be given their
testimony. See Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex.
2003).

      The divorce decree generally made each party responsible for half of all
medical expenses that were not paid by insurance. Because Smith’s sufficiency
arguments depend largely on the language in the decree establishing procedures for
the reimbursement of medical expenses to the party that incurred them, we quote
that portion of the decree at length:

      IT IS ORDERED that the party who pays for a health-care expense on
      behalf of a child shall furnish to the other party, within thirty days of
      receiving them, all forms, receipts, bills, and explanations of benefits
      paid reflecting the uninsured portion of the health-care expenses the
      paying party incurs on behalf of the child. IT IS FURTHER
      ORDERED that if the paying party furnishes all of these forms,
      receipts, bills, and explanations of benefits to the nonpaying party
      within thirty days of receiving them, the nonpaying party shall pay his
      or her share of the uninsured portion of the health-care expenses either
      by paying the health-care provider directly or by reimbursing the
      paying party at the paying party’s last known mailing or residence
      address for any advance payment exceeding the paying party’s share
      of the expenses no later than thirty days after the nonpaying party
      receives the following documentation relating to the healthcare
      expense:

             a. a receipt for a prescription,


                                           9
             b. a receipt for a copayment for health-care services,

             c. a receipt for health-care expenses of a type not covered by
             the health insurance plan, or

             d. an explanation of benefits stating the benefits paid for all
             other health-care expenses.
      If the paying party does not furnish to the nonpaying party all of the
      forms, receipts, bills, and explanations of benefits paid reflecting the
      uninsured portion of a health-care expense the paying party incurred
      on behalf of the child within thirty days of receiving these documents,
      IT IS ORDERED that the nonpaying party shall pay his or her share
      of the uninsured portion of the health-care expense either by paying
      the health-care provider directly or by reimbursing the paying party at
      the paying party’s last known mailing or residence address for any
      advance payment exceeding the paying party’s share of the expense
      no later than 120 days after the nonpaying party receives the
      documentation listed above in this section relating to the health-care
      expense.

      In these provisions, the decree set out two separate processes—one for when
the party that incurred an expense provides certain documentation to the nonpaying
party within thirty days of receiving the documentation and one for when the party
fails to provide such documentation within thirty days. At trial, Lutz sought
reimbursement only under the later process, asserting Smith was required to
reimburse her within 120 days and failed to do so.

      On appeal, Smith contends that the decree required Lutz to provide him with
“all forms, receipts, bills, and explanations of benefits paid reflecting the uninsured
portion of the health-care expenses” and because she failed to provide him with all
such documentation on each expenditure, his obligation to reimburse her for any of
the expenditures never arose. Smith emphasizes the word “all” in this part of the
decree and specifically maintains that because Lutz failed to provide him with any
“explanations of benefits” or “EOBs,” he was never required to reimburse her for

                                          10
any expenditures. Smith also contends more generally that certain, specific
documentation admitted into evidence fails to confirm payment was made, or by
whom, or otherwise does not purport to be a “receipt” or “invoice.”

      For any incurred medical expense for which Lutz sought one-half
reimbursement, Lutz only had to provide: a receipt for a prescription or
copayment, a receipt for health-care expenses of a type not covered by health
insurance, or an EOB. Some expenses—say, for a prescription—might be
supportable only by a single receipt but not an explanation of benefits. Sufficient
copies of receipts were admitted into evidence, coupled with inferences therefrom,
to justify the court’s $3,779.94 award. Among the approximately 70 pages of
expense documents admitted at trial, Lutz provided many receipts and billing
statements showing amounts incurred for prescriptions and copayments and at least
one bill, for orthodontia, indicating there was no applicable insurance. However,
because the trial court only awarded Lutz about one-fourth of the medical
reimbursements for which she pleaded and there were no findings of fact signed or
statements in the order indicating which expenditures were included in the amount
to be reimbursed, assessing the sufficiency of the evidence to support the amount
awarded is not a simple task.

      Although Smith raises a few specific arguments regarding scattered pieces
of evidence in the record, he does not attempt an analysis regarding the amount of
expenses supported by the evidence of prescription and copayment receipts or
receipts for health-care expenses of a type not covered by health insurance. We
decline to undertake that analysis on his behalf. See Woody, 429 S.W.3d at 797
(upholding enforcement award where appellant failed to address state of the
evidence regarding medical expenses as a whole but confined his challenge to a
critique of certain testimony that did not render evidence insufficient).

                                          11
      The trial court did not abuse its discretion in ordering Smith to pay
$3,779.94 in unreimbursed medical expenses as child support. We overrule the
portions of Smith’s issues challenging this award.

                             II. Insurance Premiums

      We next turn to Smith’s contention that the trial court erred in ordering him
to pay $8,704 as reimbursement for half of the insurance premiums Lutz incurred
on behalf of the children from October 1, 2016 to April 1, 2018. Smith raises
several arguments, including that the relevant pleadings and the enforcement order
were deficient, the evidence was insufficient, and the trial court improperly either
enforced the parties’ MSA—which had been signed but not yet incorporated into
an order of the court—or used it to modify the final decree. Concluding that the
trial court’s holding was not supported by pleadings or evidence, we reverse the
award of reimbursement for the insurance premiums. See Tex. Fam. Code §
157.002 (providing that a motion for enforcement must “identify the provision of
the order allegedly violated and sought to be enforced”); Tex. R. Civ. P. 301 (“The
judgment of the court shall conform to the pleadings[ and] the nature of the case
proved . . . .”); City of Keller, 168 S.W.3d at 822, 827 (providing standards for
legal sufficiency review).

      We begin with the relevant language of the agreed final decree. Under the
heading “Daycare,” the decree provides as follows:

      It is hereby agreed that, as child support, [Smith] shall be responsible
      for daycare expenses for the children until the children have reached
      an age where daycare is no longer necessary, or the parties mutually
      agree otherwise. Any daycare expenses shall be paid by [Smith]
      directly to the daycare provider. At such time when the last child no
      longer requires daycare, [Smith] shall begin reimbursing [Lutz] for
      50% of the cost for health insurance for the children from that month
      forward.

                                        12
       Although not entirely clear, this provision appears to require Smith to (1)
pay daycare expenses until daycare is no longer necessary for the last child or the
parties agree otherwise, and (2) begin paying half of the insurance premiums when
daycare is no longer required for any of the children. Although it may have been
the intention of one or both parties, the provision does not require Smith to begin
paying half of the insurance premiums simply because the parties have agreed he
no longer has to pay the daycare expenses.2 The triggering event of an agreement
between the parties appears to only apply to the payment of daycare expenses. The
obligation to pay half of the insurance premiums is contingent only on when
daycare is no longer required.

       In its enforcement order, however, the trial court found “that [Smith] was on
notice as to what he owed by terms and conditions of the [MSA]” and “that the
[MSA] clarified that [Smith’s] obligation to pay health insurance premiums begins
no later than 10/1/16, which was a clarification of the parties existing contract.”
The MSA, which was not admitted into evidence or explicitly judicially noticed at
trial but was in the court’s file, provides that Smith was to “reimburse the health
care premium, capped at 50% of actual cost of the premium per month, beginning
10/01/16 and each month thereafter; provided further that [Smith] has the option
when it becomes available or each year during open enrollment to obtain other
medical coverage.” The MSA further required Lutz to provide Smith’s attorney
with “tangible documentation of the cost of health premium” by September 16,
2016. The MSA also had several other provisions, including on topics that were
not covered in the final decree, and it expressly provided that it did not resolve the
pending enforcement action. Moreover, at the time of trial on the enforcement

       2
         There was no testimony regarding what either party thought this provision meant at the
time the agreed decree was entered; however, Smith testified that he believed he did not have to
pay half of the insurance premiums until the youngest child no longer needed daycare.

                                              13
action, the MSA had not been incorporated into an order of the court and was the
subject of interpretation disputes that were yet to be arbitrated.

       Most importantly, the MSA did not simply clarify the final decree but
included new obligations such as an obligation for Smith to begin paying half of
the insurance premiums as of a certain date. In ordering Smith to pay
unreimbursed premiums dating from October 1, 2016, the court was attempting to
enforce the MSA and not the final decree. Lutz, however, did not seek enforcement
of the MSA in her motion to enforce. In fact, she does not even mention the MSA
in the portion of her motion requesting reimbursement of insurance premiums.3
Instead, Lutz asserted in the motion that Smith owed such reimbursement because
the children no longer needed daycare. Yet, at trial, Lutz presented no evidence
regarding whether any of the children still required daycare. Any issues concerning
the MSA and the insurance reimbursement obligation were certainly not tried by
consent, as the MSA was not even mentioned during trial in relation to that
obligation and Smith objected vociferously in his motion to modify the
enforcement order in response to the trial court’s suggesting in the order that the
MSA had clarified the agreed final decree.

       Indeed, the MSA was only mentioned twice at trial. The first time was in a
question by Lutz’s attorney regarding whether Smith was required to pay private
school tuition. When Smith’s attorney objected on relevance grounds, the trial
judge asked whether the MSA had been incorporated in an order of the court.
When informed that it had not, the judge sustained the relevance objection. The
second time appears on the penultimate page of the trial transcript when the judge
asked how the parties came to start communicating through an online resource
       3
         Lutz mentions the MSA in her motion only in regard to Smith’s failure to pay private
school tuition, an issue that was barely mentioned at trial and on which the trial court did not
make an award.

                                              14
called Our Family Wizard, and Smith’s counsel informed the judge that the parties
had agreed to use the resource in mediation and had thereafter begun to do so.

      In her appellate briefing, Lutz acknowledges that she did not seek
enforcement of the MSA; instead, she suggests that the MSA was merely the
agreement that triggered Smith’s obligation to pay half of the insurance premiums.
But, as explained above, the triggering event for that obligation under the decree
was not an agreement between the parties but when daycare was no longer required
for any of the children. Although the parties could certainly have reached an
agreement as to when the children no longer needed childcare, there is no evidence
that they did so, the MSA does not speak to whether the children still needed
daycare, and Smith’s testimony at trial implied no such agreement had occurred.

      The portion of the trial court’s enforcement order ordering Smith to
reimburse Lutz for insurance premiums as of a certain date contained in the MSA
is not supported by pleadings or evidence. Accordingly, we reverse the award of
$8,704 as reimbursement for insurance premiums and order that Lutz take nothing
on that claim. See In re D.G.R., No. 04-05-00439-CV, 2006 WL 3611156, at *3
(Tex. App.—San Antonio Dec. 13, 2006, no pet.) (mem. op.) (holding husband
was not entitled to judgment on child support arrearage where pleadings did not
support theory on which such relief was based); In re L.A.B., No. 12-04-00148-
CV, 2005 WL 1538112, at *2–3 (Tex. App.—Tyler June 30, 2005, no pet.) (mem.
op.) (reversing trial court award for unreimbursed insurance premiums because
pleadings did not support the award and the issue was not tried by consent); see
also In re T.A., No. 02-17-00435-CV, 2019 WL 2134630, at *4 (Tex. App.—Fort
Worth May 16, 2019, no pet.) (mem. op.) (reversing trial court’s award of dental
insurance reimbursement because there was no evidence supporting the finding
that father agreed to reimburse mother for such coverage).

                                        15
                                     III. Attorney’s Fees

       Smith additionally challenges the trial court’s award of $7,500 in attorney’s
fees to Lutz for representation on the child support issues of unreimbursed medical
expenses and insurance premiums. Because we reverse the trial court’s award of
unreimbursed insurance premiums but affirm the award of unreimbursed medical
expenses, we also reverse the award of attorney’s fees and remand to the trial court
for a determination on fees relating solely to the award of medical expenses.

                                          Conclusion

       We reverse the portion of the trial court’s enforcement order that awarded
Lutz $7,500 in attorney’s fees for representation on the child support issues and
sever and remand the question of the proper amount of those fees to the trial court.
We modify the remainder of the enforcement order to remove the award of $8,704
to Lutz for reimbursement of insurance premiums under the final decree and order
Lutz take nothing on those claims. We affirm the remainder of the enforcement
order as so modified.4




                                             /s/    Frances Bourliot
                                                    Justice



Panel consists of Justices Jewell and Bourliot and Senior Justice Simmons.5



       4
          Nothing in this opinion should be construed as holding that Lutz cannot now seek to
enforce the insurance-related provisions of the MSA. This is an issue on which we take no
position.
       5
           Senior Justice Rebecca Simmons sitting by assignment.

                                               16